Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Lynn O’Sullivan on March 18, 2021.
	In claim 1, line 11, replace the second recitation of “the” with –another--.
In claim 8, line 6, replace “the” with –a--.  

Allowable Subject Matter
Claims 1, 2 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance. It was not found in the prior art search a teaching or suggestion for a biosensor or method of using a biosensor, wherein the biosensor comprises a first region and a second region adjoined to the first region, a center of the substrate is concentrically surrounded by the first region and the second region in order from outside to inside, a bottom of the first region has a recessed cross section having a first depth, a bottom of the second region has a recessed cross section having an asymmetric U-shape and a second depth, the second depth is greater than the first depth, and a slope of a side wall of the recessed cross section of the second region near the center is greater than a slope of another side wall of the recessed cross 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020049389.
US 20170181669.
US 20170119311.
US 20170042480.
US 20170024771.
US 20170020442.
US 20160223842.
US 20140088381.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/Primary Examiner, Art Unit 1641